Citation Nr: 1447592	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  11-27 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of pneumonia.

2.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of a left leg injury.



ATTORNEY FOR THE BOARD

M. Young, Counsel





INTRODUCTION

The appellant served in the U.S. Army Reserves and had active duty for training from December 1976 to June 1977.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).  In August 2013 the case was remanded (by a Veterans Law Judge other than the undersigned) for notice required in claims to reopen and any further development necessary.  The case has now been reassigned to the undersigned.  


FINDINGS OF FACT

1.  An unappealed June 2009 Board decision reopened a claim of service connection for residuals of pneumonia and denied it on de novo review based essentially on a finding that such residual disability was not shown.

2.  Evidence received since the June 2009 Board decision; does not show or tend to show that the appellant has a disability that is a residual of pneumonia in service; does not relate to the unestablished fact necessary to substantiate the claim of service connection for residuals of pneumonia; and does not raise a reasonable possibility of substantiating such claim.

3.  An unappealed June 2009 Board decision denied the appellant service connection for residuals of a left leg injury, based essentially on findings that a left leg injury in service was not shown, nor was any current left leg disability shown to be related to such injury.

4.  Evidence received since the June 2009 Board decision is does not show or tend to show that the appellant sustained a left leg injury in service or that any current left leg disability might be related to such injury; does not relate to an unestablished fact necessary to substantiate the claim of service connection for residuals of a left leg injury; and does not raise a reasonable possibility of substantiating such claim.

CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for residuals of pneumonia may not be reopened.  38 U.S.C.A. § 5108, 7104 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has not been received, and the claim of service connection for residuals of a left leg injury may not be reopened.  38 U.S.C.A. § 5108, 7104 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

In August 2013 the Board remanded the case for the RO to provide the appellant Kent-compliant notice (and for any further development necessary).  An October 2013 letter provided the appellant Kent-compliant notice.  The prior notice deficiency was cured by such notice followed by the RO's readjudication of the claims to reopen (in the December 2013 supplemental statement of the case (SSOC).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The appellant has had ample opportunity to respond/supplement the record, and has not alleged prejudice from a notice defect; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The appellant's service treatment records (STRs), and VA and private treatment records are associated with the record.  The record reflects that he was awarded Social Security Administration (SSA) disability benefits (due primarily to a back disability) in 1999.  Complete SSA records pertaining to the award are not associated with the record.  The Board finds that a remand to secure the SSA records outstanding is not necessary as they would not be such relevant to the claims on appeal.  The evidence required to reopen is new evidence of current pneumonia disability, of a left leg injury in service, and of a current disability related to a left leg injury in service.  Historical records of an SSA award 10 years prior to the June 2009 final Board decision would not contain such evidence.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In March and November 2010, the appellant requested that VA review private treatment records from Dr. Kooper.  In February 2011, VA sent the appellant correspondence indicating what was necessary for VA to secure these records, and that it was ultimately his responsibility to ensure that the records were received.  The February 2011 letter was returned as undeliverable.  An October 2013 VA letter asked the appellant to provide authorization for VA to obtain treatment records; he did not respond.  VA has satisfied its duty to assist.

Legal Criteria, Factual Background, and Analysis

At the outset, the Board notes that it has reviewed all of the evidence in the appellant's record, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to these claims.

A June 2009 Board decision reopened and denied the appellant's claims of service connection for residuals of pneumonia and residuals of a left leg injury, based essentially on findings that a pneumonia residual disability was not shown, that a left leg injury in service was not shown, and that it was not shown that any current left leg disability might be related to an injury in service.  The appellant did not appeal that decision to the Court, and it became final.  See 38 U.S.C.A. §§ 5108, 7104.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  See 38 U.S.C.A. § 7104.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  See 38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  See Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 C.F.R. § 3.303(d).  In order to establish service connection for a claimed disability, there must be evidence of: A present disability (for which service connection is sought); incurrence or aggravation of a disease or injury in service; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Historically, both service connection claims were initially denied by an unappealed February 1978 rating decision.  An August 2004 rating decision denied the appellant's request to reopen both claims, and denied both on de novo review.  He appealed that decision to the Board.  In June 2009 the Board reopened both claims and denied both on de novo review.  

The pertinent evidence of record at the time of the June 2009 Board decision included the appellant's STRs,(a May 1977 report of examination on release from active duty which noted both that a May 17, 1977 x-ray revealed some pathology; and that a May 19, 1977 repeat x-ray found no significant abnormalities), lay statements from the appellant, the report of a VA examination, and VA and private treatment records.  Because the claims were previously denied on the basis that residuals of pneumonia were not shown, that a left leg injury in service was not shown, and that any current left leg disability was not shown to be related to an injury in service; for evidence to be new and material, it must pertain to these unestablished facts.  The only additional evidence received since the June 2009 Board decision consists of cumulative or duplicate lay statements.  These statements do not include show or tend to show that the Veteran has a disability residual from pneumonia .  Allegations of a leg injury in service were previously considered and restatements of such allegations are cumulative evidence, and not new, and they do not constitute evidence supporting that any current disability might be related to an injury in service (and are not material in that regard).  

In summary, no new evidence submitted since the June 2009 Board decision relates to an unestablished fact necessary to substantiate the claims of service connection for residuals of pneumonia and residuals of a left leg injury.  Even the low threshold standard for reopening endorsed by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) is not met   Therefore, the Board must find that new and material has not been received, and that those claims may not be reopened.  .


ORDER

The appeal to reopen a claim of service connection for residuals of pneumonia is denied.

The appeal to reopen a claim of service connection for residuals of a left leg injury is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


